DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s filing on 24 June 2019.
Claims 1 – 15 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 30 January 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“a first surface” – Claim 1, l. 2;
“a second surface” – Claim 1, ll. 2 – 3;
“potting material” – Claim 1, l. 14;
“a plurality of thermal vias” – Claim 1, l. 16;
“a plurality of high-side power switches” – Claim 2, l. 2;
“a positive node” – Claim 2, l. 2;
“a plurality of low-side power switches” – Claim 2, l. 3;
“a negative node” – Claim 2, l. 4;
“an axial portion” – Claims 4, l. 2;
“a traversal portion” – Claim 4, l. 3;
“drains” [of the plurality of high-side power switches] – Claim 7, l. 1;

“drains” [of the plurality of low-side power switches] – Claim 8, l. 1;
“a plurality of motor switches” – Claim 13, ll. 1 – 2;
“a plurality of intermediary conductive tracks” – Claim 14, l. 6; and
“an intermediary layer” – Claim 14, ll. 6 – 7;

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
“motor switches” – Claim 13, ll. 1 – 2.

The disclosure is objected to because of the following informalities:
In [0063], the phrase, “a contract switch 320”, should read “a contact switch 320”.
Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of the following informalities:
Regarding claim 3, the limitation, “three of plurality of heat sinks”, should read “three of the plurality of heat sinks”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 13, and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 4, lines 3 – 4, the limitation, “a traversal portion arranged downstream from the plurality of heat sinks in the direction of the longitudinal axis of the circuit board”,  is indefinite because the term, “downstream”, is defined as “ in or toward the latter stages of a usually industrial process” – Webster Merriam dictionary, and it is ambiguous what direction the traversal portion is arranged from the plurality of heat sinks because it is ambiguous what latter stage in what process is meant by the term, “downstream”.  Paragraph [0071] of the specification describes the traversal portion of main conductive track 306 is disposed downstream of the heat sinks 206 and the ground conductive track 308 is disposed upstream of the heats sink 206; however, [0071] does not describe what process the terms “downstream” and “upstream” refers.  For the purpose of compact prosecution, the Examiner interprets the limitation, “a traversal portion arranged downstream from the plurality of heat sinks in the direction of the longitudinal axis of the circuit board”, to mean “a traversal portion arranged at a distance from the plurality of heat sinks in the direction of the longitudinal axis of the circuit board”.  

Regarding claim 4, lines 3 – 4, the limitation, “a traversal portion arranged downstream from the plurality of heat sinks in the direction of the longitudinal axis of the circuit board”,  is indefinite because claim 4 differentiates two portions, “an axial portion” 

Regarding claim 13, lines 2 – 3, the limitation, “the plurality of motor switches”, is indefinite because the limitation lacks antecedent basis.  For the purpose of compact prosecution, the Examiner interprets the limitation, “the plurality of motor switches”, to mean “the plurality of motor terminals” referring to the previously recited limitation, “a plurality of motor terminals”.  This rationale is supported in the specification in para. [0017] and [0074].  Please note, since claim 14 depends upon claim 13, claim 14 is likewise rejected under 35 USC §112(b) for indefiniteness.
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ekstrom et al. (US 2015/0280515 A1), hereinafter Ekstrom, in view of Sanada et al. (US 2015/0319840 A1), hereinafter Sanada.

    PNG
    media_image1.png
    523
    425
    media_image1.png
    Greyscale
[AltContent: connector][AltContent: arrow][AltContent: rect][AltContent: rect][AltContent: textbox (B1)][AltContent: textbox (B2)][AltContent: textbox (Ekstrom et al. (US 2015/0280515 A1) – Annotated fig. 2A)]
[AltContent: textbox (A)]

    PNG
    media_image3.png
    359
    453
    media_image3.png
    Greyscale
[AltContent: textbox (Sanada et al. (US 2015/0319840 A1) – Annotated fig. 1)]
Regarding claim 1, Ekstrom discloses an electronic module (200, fig. 2A) comprising: 
a circuit board (202, fig. 2A) defining a longitudinal axis (A, annotated fig. 2A) and having a first surface (upper surface of PCB 202 as shown in fig. 2A) and a second surface (lower surface of PCB 202 as shown in fig. 2A); 
a module housing (204, fig. 2A) having a bottom surface (227, fig. 2A) and a plurality of side walls (228, fig. 2A) extending from the bottom surface to form an open face ([0052], ll. 3 – 6), the module housing (204) receiving the circuit board (202) through the open face and retaining the circuit board within the side walls substantially parallel to the bottom surface and at a distance from the bottom surface ([0052], ll. 3 – 8); 
a plurality of power switches (206, fig. 2A) configured as an inverter circuit to supply power from a power supply to an electric motor (104, fig. 1) ([0054]);

potting material disposed to cover the plurality of power switches ([0057] describes PCB 202 is potted with a layer of potting material in the open compartment to cover most circuit components except for the heats sinks 208).

Ekstrom does not explicitly disclose the plurality of power switches mounted on the second surface of the circuit board facing the bottom surface of the module housing; the plurality of heat sinks being arranged opposite the plurality of power switches; potting material disposed in the distance between the circuit board and the bottom surface of the module housing to cover the plurality of power switches; and a plurality of thermal vias disposed through the circuit board between corresponding ones of the plurality of heat sinks and the plurality of power switches.
However, Sanada teaches a power switch (30, fig. 1) mounted on the second surface (11, fig. 1) of the circuit board (10, fig. 1); a heat sink (60, fig. 1) being arranged opposite the power switch (30); and a plurality of thermal vias (27, 28, fig. 1) disposed through the circuit board (10) between corresponding the heat sink (60) and the power switch (30) (Please note, Ekstrom discloses in [0056] that heat sinks 208 are placed on the upper surface of PCB 202 to allow heat to dissipate from the heat sink 208 via a path of air flow inside the tool.  Thus, one having ordinary skill in the art would recognize that with the incorporation of the teachings of Sanada with the invention of Ekstrom, the heats sinks would be placed on the upper surface of PCB 202 to allow heat to dissipate from 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the electronic module, as disclosed by Ekstrom, with the plurality of power switches mounted on the second surface of the circuit board facing the bottom surface of the module housing; the plurality of heat sinks being arranged opposite the plurality of power switches; potting material disposed in the distance between the circuit board and the bottom surface of the module housing to cover the plurality of power switches; and a plurality of thermal vias disposed through the circuit board between corresponding ones of the plurality of heat sinks and the plurality of power switches, as taught by Sanada, with the motivation to separate the heat generating element or power switches from the heat sinks such that there is an insulating layer over the other surface of a substrate farthest from a heat generating element ([0010]). 

Regarding claim 12, Ekstrom, as modified by Sanada, discloses the invention as recited in claim 1.


Regarding claim 15, Ekstrom, as modified by Sanada, discloses the invention as disclosed in claim 1.
Ekstrom, as modified by Sanada, further discloses a power tool (100, fig. 1) comprising: a housing (102, fig, 1) including a motor housing (111, fig. 1) and a handle portion (112, fig. 1), the handle portion (112) housing an electronic module (200) according to claim 1, and the motor housing (111) supporting the electric motor (104, fig. 1).

Claims 2 – 8 and 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ekstrom et al. (US 2015/0280515 A1), hereinafter Ekstrom, in view of Sanada et al. (US 2015/0319840 A1), hereinafter Sanada, in further view of Purohit et al. (US 2016/0181892 A1), hereinafter Purohit.

Regarding claim 2, Ekstrom, as modified by Sanada, discloses the invention as disclosed in claim 1.
Ekstrom further discloses the plurality of power switches comprises a plurality of high-side power switches and a plurality of low-side power switches ([0054], ll. 2 – 5).

However, Purohit teaches a plurality of high-side power switches (UH, VH, WH, fig. 2) disposed between a positive node of a power supply and the electric motor (fig. 2 shows the high-side power switches UH, VH, WH coupled to the B+ terminal of the battery 110 and to motor 100), and a plurality of low-side power switches (UL, VL, WL, fig. 2) disposed between a negative node of the power supply and the electric motor (fig. 2 shows the low-side power switches UL, VL, WL coupled to the B-terminal of the battery 110 and to motor 100).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the electronic module, as disclosed by Ekstrom, as modified by Sanada, with a plurality of high-side power switches disposed between a positive node of a power supply and the electric motor, and a plurality of low-side power switches disposed between a negative node of the power supply and the electric motor, as taught by Purohit, with the motivation to supply electric power to the motor [0038]).

Regarding claim 3, Ekstrom, as modified by Sanada, as further modified by Purohit, discloses the invention as disclosed in claim 2.
Ekstrom further teaches three of the plurality of heat sinks correspond to three of the plurality of power switches.

However, Purohit teaches a main conductive track (304, fig. 3A) disposed on the first surface (301, fig. 3A) of the circuit board (300, fig. 3A) providing a mounting surface for a heat sink (332, fig. 4) corresponding to the high-side power switches (302, fig. 3A) ([0045]), the main conductive track (304) electrically coupling the heat sink (332) corresponding to the high-side power switches (302) to the positive node of the power supply ([0040], ll. 10 – 13 describes the three high-side power switches 302 mounted to conductive track 304 and [0041], ll. 5 – 8 describes conductive track 304 coupled to the positive node of the power source.  [0045], ll. 3 – 9 describes heat sink 330 mounted to conductive track 304.  Ekstrom discloses three of the plurality of heat sinks correspond to three of the plurality of power switches thus one having ordinary skill in the art would recognize the with the incorporation of the teachings of Purohit with the invention of Ekstrom, main conductive track 304 of Purohit would be the mounting surface for three of the plurality of heat sinks 208 of Ekstrom correspond to three of the plurality of power switches 206 of Ekstrom).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the electronic module, as disclosed by Ekstrom, as modified by Sanada, with a main conductive track disposed on the first surface of the circuit board providing a mounting surface for three of the 

    PNG
    media_image5.png
    361
    424
    media_image5.png
    Greyscale
[AltContent: arrow]
    PNG
    media_image6.png
    325
    137
    media_image6.png
    Greyscale
[AltContent: arrow][AltContent: rect][AltContent: rect][AltContent: textbox (B)][AltContent: textbox (D)][AltContent: arrow][AltContent: arrow][AltContent: textbox (A)][AltContent: arrow][AltContent: textbox (C)][AltContent: textbox (E)][AltContent: rect][AltContent: textbox (F)][AltContent: textbox (Purohit et al. (US 2016/0181892 A1) – Annotated fig. 3A)]

Regarding claim 4, Ekstrom, as modified by Sanada, as further modified by Purohit, discloses the invention as disclosed in claim 3.
Ekstrom, as modified by Sanada, as further modified by Purohit, further discloses the main conductive track (Purohit – 304) includes an axial portion (Purohit – B, annotated fig. 3A) that extends along the longitudinal axis (Purohit – A, annotated fig. 3A) of the circuit board (Purohit – 300, fig. 3A) and on which three of the plurality of heat sinks (Ekstrom – 208) are mounted, and a traversal portion (Purohit – D, annotated fig. 3A) 

Regarding claim 5, Ekstrom, as modified by Sanada, as further modified by Purohit, discloses the invention as disclosed in claim 3.
Ekstrom, as modified by Sanada, does not explicitly disclose a plurality of discrete conductive tracks being electrically-isolated and disposed on the first surface of the circuit board along a row substantially parallel to the longitudinal axis of the circuit board, the plurality of discrete conductive tracks providing mounting surfaces for three of the plurality of heat sinks corresponding to the low-side power switches.
However, Purohit teaches a plurality of discrete conductive tracks (306, fig. 3A) being electrically-isolated and disposed on the first surface (301, fig. 3A) of the circuit board (300, fig. 3A) along a row substantially parallel to the longitudinal axis (A, annotated fig. 3A) of the circuit board (300), the plurality of discrete conductive tracks (306) providing mounting surfaces for three of the plurality of heat sinks corresponding to the low-side power switches (312, fig. 3B) ([0046] describes terminals 310 mounted on conductive tracks 310 act as heats sinks for low-side power switches 312).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the electronic module, as disclosed by Ekstrom, as modified by Sanada, with a plurality of discrete conductive tracks being electrically-isolated and disposed on the first surface of the circuit board along a row substantially parallel to the longitudinal axis of the circuit board, the plurality 

Regarding claim 6, Ekstrom, as modified by Sanada, as further modified by Purohit, discloses the invention as disclosed in claim 5.
Ekstrom, as modified by Sanada, further discloses a first plurality of power switch conductive tracks (Sanada – 23, fig. 1) disposed on the second surface (Sanada – 11, fig. 1) of the circuit board (Sanada – 10, fig. 1) opposite conductive tracks (Sanada – 24, fig. 1) to provide mounting surfaces for the plurality of high-side power switches (Sanada – 30, fig. 1) (As reasoned in claim 1). 
Ekstrom, as modified by Sanada, does not explicitly disclose the conductive tracks is the main conductive track.
However, Purohit discloses the heat sink (330, fig. 5 ) is mounted to the main conductive track (304, fig. 3A) ([0045], ll. 3 – 9 describes heat sink 330 mounted to conductive track 304.  One having ordinary skill in the art would recognize that with the incorporation of the teachings of Purohit and with the invention of Ekstrom, as modified by Sanada, the main conductive track or conductive track 304 of Purohit is equivalent to electrode 24 of Sanada and thus the heat sinks of Ekstrom, as modified by Sanada, would be mounted to the main conductive track or conductive track 304 of Purohit).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the electronic module, 
Ekstrom, as modified by Sanada, further discloses a second plurality of power switch conductive tracks (Sanada – 23, fig. 1) disposed on the second surface (Sanada – 11, fig. 1) of the circuit board (Sanada – 10, fig. 1) opposite the row of the plurality of discrete conductive tracks (Sanada – 24, fig. 1) to provide mounting surfaces for the plurality of low-side power switches (Sanada – 30, fig. 1) (As reasoned in claim 1).
Moreover, Purohit teaches a second plurality of power switch conductive tracks (316, fig. 3B) disposed on the second surface (311, fig. 3B) of the circuit board (300, fig. 3A) opposite the row of the plurality of discrete conductive tracks (306, fig. 3A) to provide mounting surfaces for the plurality of low-side power switches (312, fig. 3B) ([0042], ll. 17 – 22).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the electronic module, as disclosed by Ekstrom, as modified by Sanada, with a second plurality of power switch conductive tracks disposed on the second surface of the circuit board opposite the row of the plurality of discrete conductive tracks to provide mounting surfaces for the plurality of low-side power switches, as taught by Purohit, with the motivation to supply electric power to the motor [0038] and to separate the heat generating element or power switches from the heat sinks.

Regarding claim 7, Ekstrom, as modified by Sanada, as further modified by Purohit, discloses the invention as disclosed in claim 6.
Ekstrom, as modified by Sanada, as further modified by Purohit, further discloses drains (Purohit – 303, fig. 3A) of the plurality of high-side power switches (Purohit – 302, fig. 3A) are electrically connected to the first plurality of power switch conductive tracks (Sanada – 23, fig. 1), and the plurality of thermal vias (Sanada – 27, 28, fig. 1) electrically couple the main conductive track (Purohit – 304, fig. 3A) to the first plurality of power switch conductive tracks (Sanada – 23) (As reasoned in claim 6).

Regarding claim 8, Ekstrom, as modified by Sanada, as further modified by Purohit, discloses the invention as disclosed in claim 7.
Ekstrom, as modified by Sanada, as further modified by Purohit, further discloses drains (Purohit – 315, fig. 3B) of the plurality of low-side power switches (Purohit – 312, fig. 3B) are electrically connected to the second plurality of power switch conductive tracks (Purohit – 316, fig. 3B), and the plurality of thermal vias (Purohit – 320, fig. 3B; [0042], ll. 17 – 22) electrically couple the plurality of discrete conductive tracks (Purohit – 306, fig. 3A) to the respective ones of the second plurality of power switch conductive tracks (Purohit – 316).

Regarding claim 13, Ekstrom, as modified by Sanada, discloses the invention as disclosed in claim 1.
Ekstrom, as modified by Sanada, dies not explicitly disclose a plurality of motor terminals disposed along a peripheral side parallel to the longitudinal axis of the circuit 
However, Purohit teaches a plurality of motor terminals (310, fig. 3A) disposed along a peripheral side (E, annotated fig. 3A) parallel to the longitudinal axis (A, annotated fig. 3A) of the circuit board (300, fig. 3A), the plurality of motor terminals (310) being electrically coupled to the plurality of power switches (302, 312, fig. 3A) ([0042] describes low side power switches 312 coupled via conductive vias to motor terminals 310).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the electronic module, as disclosed by Ekstrom, as modified by Sanada, with a plurality of motor terminals disposed along a peripheral side parallel to the longitudinal axis of the circuit board, the plurality of motor terminals being electrically coupled to the plurality of power switches, as taught by Purohit, with the motivation to couple the plurality of power switches with the motor terminals such that the power switches can be coupled to motor to supply electric power to the motor [0038].

Regarding claim 14, Ekstrom, as modified by Sanada, as further modified by Purohit, discloses the invention as disclosed in claim 3.
Ekstrom further discloses the plurality of heat sinks (Ekstrom – 208, fig. 2A) is disposed along two rows (B1, B2, annotated fig. 2A) parallel to the longitudinal axis (A, annotated fig. 2A) of the circuit board (202, fig. 2A). 
Ekstrom, as modified by Sanada, does not explicitly disclose one of the two rows being adjacent the plurality of motor terminals, and wherein the plurality of power switches 
However, Purohit teaches one (F, annotated fig. 3A) of the two rows (row of 302, fig. 3A and row of 312, fig. 3B) being adjacent the plurality of motor terminals (310, fig. 3A), and wherein the plurality of power switches (302, 312, figs. 3A, 3B) is connected to the plurality of motor terminals (310) via a plurality of intermediary conductive tracks (320, fig. 3B) disposed in an intermediary layer of the circuit board (300, figs. 3A, 3B) ([0042], ll. 17 – 22 describes through-holes 320 having conductive vias disposed in the intermediary layer of PCB 300 to couple low-side power switches 312 to motor terminal 310).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the electronic module, as disclosed by Ekstrom, as modified by Sanada, with one of the two rows being adjacent the plurality of motor terminals, and wherein the plurality of power switches is connected to the plurality of motor terminals via a plurality of intermediary conductive tracks disposed in an intermediary layer of the circuit board, as taught by Purohit, with the motivation to couple the plurality of power switches with the motor terminals such that the power switches can be coupled to motor to supply electric power to the motor [0038].

Allowable Subject Matter
Claims 9 – 11 are objected
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed limitation, “a second conductive body mounted on the first surface of the circuit board in electrical contact with the main conductive track; and a contact switch supported by the first conductive body and pivotably moveable by the sliding member to make contact with the second conductive body with movement of the actuator.”  The closest prior art, Ekstrom, Sanada, and Purohit discloses the claim except the claimed limitation.  Ekstrom discloses a second conductive body but is silent as to the electrical connections of the second conductive body, specifically a contact switch pivotably moveable by the sliding member to make contact with the second conductive body.  Purohit discloses a main conductive track but is silent as to a second conductive body and silent as to  a contact switch pivotably moveable by the sliding member to make contact with the second conductive body.  Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        16 February 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731